Citation Nr: 0013385	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-13 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD) rated 
as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from August 1968 to September 
1970.  

The veteran was furnished a statement of the case on the 
additional issue of service connection for hearing loss; 
however, the veteran withdrew this claim at his hearing on 
appeal in November 1998.  

The veteran was awarded service connection for PTSD with a 30 
percent rating assigned, effective from February 1995.  The 
veteran timely disagreed with the 30 percent rating assigned 
and the current appeal ensued.  The case comes to the Board 
from rating decisions by the RO in Atlanta, Georgia.  

A claim placed in appellate status by disagreement with the 
original or initial rating award, but not yet ultimately 
resolved, as with the rating for PTSD in this case, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, as shown on the title page, the Board has 
not characterized the issue of the proper rating for PTSD as 
an "increased rating."  

Further, while this case was being developed for appellate 
review, the schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased rating for PTSD be evaluated under the pertinent 
regulations effective both before and after the November 7, 
1996 changes to the rating schedule.  Bernard v. Brown, 4 
Vet. App. 384 (1995).  However, the application of the new 
regulatory criteria may not be earlier than the effective 
date of those criteria.  De Sousa v. Gober, 10 Vet. App. 461 
(1997).  In essence the new regulations may only be applied 
from the date they became effective forward.  For the period 
prior to November 7, 1996, only the old regulations may be 
applied.

In October 1999, this case was remanded, in part, to allow 
the RO to consider the evidentiary record in light of the 
holding in Fenderson and also to allow consideration of the 
changes in the schedular criteria for evaluation of 
psychiatric disabilities per Marcoux and Karnas.  Additional 
evidentiary development was also requested.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1. The veteran's PTSD symptoms are productive of considerable 
impairment of his ability to establish and maintain effective 
or favorable relationships with people and his psychoneurotic 
symptoms cause considerable impairment in his ability to 
obtain or retain employment.  However, severe social and 
industrial impairment resulting from PTSD is not demonstrated 
in the record.  

2.  While the veteran has difficulty in establishing and 
maintaining effective work and social relationships, his PTSD 
symptoms are not shown by the evidence of record to be 
productive of social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  

CONCLUSION OF LAW

An original disability rating of 50 percent for PTSD is 
warranted based on the criteria in effect prior to November 
7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, Diagnostic Code 9411(effective prior to and 
as of November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records are negative for 
the presence of PTSD or any other chronic psychiatric 
disorder during service.  

In February 1985, the veteran filed a claim for service 
connection for a nervous condition.  On VA psychiatric 
examination in March 1985, a diagnosis of depressive reaction 
was reported.  The veteran's claim was denied by rating 
action in May 1985 as a nervous condition was not present 
during service and a chronic psychiatric disorder, depressive 
reaction, was first shown many years postservice.  

Thereafter, the veteran sought service connection 
specifically for PTSD and this claim was denied by rating 
action in July 1988 on the basis that PTSD was not shown by 
the evidence of record.  On VA examination in April 1988, the 
examiner had specifically ruled out PTSD noting that the 
veteran was being treated with medication for a diagnosis of 
schizophrenia and that he agreed with that diagnosis.  The 
examiner also noted an alcohol dependence problem.  Later 
attempts by the veteran to reopen his PTSD claim were 
unsuccessful.  

In February 1995, the RO received materials that were 
construed as a claim for service connection for PTSD.  
Received in conjunction with this claim was additional 
evidence, to include 1995 VA outpatient treatment records and 
a VA psychiatric examination in August 1997, showing that the 
veteran had PTSD of service origin.  In addition to PTSD, the 
VA outpatient records also showed alcohol dependence and a 
history of schizophrenia.  A VA psychiatric evaluation in 
September 1995 assigned a Global Assessment of Functioning 
(GAF) score of 50/55.  

The VA examination in August 1997 was performed by two 
psychiatrists.  A detailed history of the veteran's 
psychiatric status over the years was provided.  It was noted 
that the veteran also had a history of schizophrenia and 
alcohol dependency, but that he had been sober since February 
1995.  The veteran complained of difficulty socializing and 
sleeping.  He reported working in a VA laundry facility for 
the past six months.  The veteran was said to be casually 
dressed and well groomed.  His affect and posture were 
slightly guarded.  Mood was depressed and irritable.  The 
veteran was said to isolate himself due to his inability to 
tolerate others.  He had some memory difficulties.  He was 
oriented to person, place, time and situation and had good 
insight and judgment.  The examiners' assessment was PTSD 
partially responsive to medication and treatment.  They noted 
no current psychotic symptoms.  A GAF score of 50 was 
assigned with a 45-50 score assigned for the past year.  

On VA examination in May 1998, the veteran complained of 
difficulty sleeping, family problems and homicidal thoughts 
toward Orientals.  He reported that he was married.  He 
stated that he could not get along with people and avoided 
crowds..  He further stated that he was being treated by the 
VA on a monthly basis.  The examiner noted that the veteran's 
thought processes were normal and he had no delusions or 
hallucinatory elements.  His mood was very depressed, but his 
sensorium was intact.  The examiner assigned a GAF of 45 for 
the veteran's PTSD.  

VA outpatient treatment records for 1997-98 show the veteran 
received continuing treatment and medication for his PTSD on 
monthly basis.  

At a hearing on appeal in November 1998, the veteran reported 
being married for a year and a half, but because of his sleep 
disturbances his wife was unable to sleep in the same room 
with him.  He reported yelling and screaming in his sleep and 
of having nightmares three times a week.  He reported having 
no friends and that while he occasionally went to church, he 
did not socialize.  He stated that he worked in a VA laundry 
facility, but his sole contact there was with one supervisor.  
He also said his supervisor was understanding and that he had 
missed no work despite receiving psychiatric treatment three 
times a month.  

VA outpatient treatment records for 1997-98 show visits about 
once a month without any demonstrated increase in 
symptomatology, while 1999 records show the veteran's visits 
decreasing to one about every two months.  

On VA examination in January 2000, the examiner provided a 
detailed history of the veteran's condition and noted that he 
was currently living with his third wife and had been working 
for over 4 years at a VA laundry.  On examination, the 
veteran complained of nightmares, difficulty sleeping and 
flashbacks.  On mental status examination, the veteran made 
no eye contact and kept wringing his hands.  He was alert and 
oriented times three.  Speech was coherent, but with delayed 
responses.  Mood was depressed and anxious and affect was 
constricted.  Judgment and insight were fair.  Diagnoses were 
PTSD and chronic alcohol dependence in full remission.  On 
Axis 5, the examiner assigned a GAF of 55 currently and for 
the past year; however, in his assessment, he referenced a 
GAF of 50, rather than 55.  

Criteria.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted above the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 11-97.  However, new criteria may not be applied 
any earlier than their effective date.  De Sousa,supra.

The schedular criteria in effect for PTSD (Diagnostic Code 
9411) prior to November 7, 1996 provided zero percent rating 
when there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability; a 10 percent rating when 
there was emotional tension or other evidence of anxiety 
productive of "mild" social and industrial impairment; a 30 
percent rating for "definite" social and industrial 
impairment; and a 50 percent rating for "considerable" 
impairment of social and industrial adaptability.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was assignable.  

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulations, the 
evaluation criteria have substantially changed, focusing on 
individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the revised criteria of Diagnostic Code 9411, a 
psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, will be assigned a 10 
percent evaluation.

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

Analysis.  The veteran's claim for an original rating in 
excess of 30 percent for his PTSD is well grounded on its 
face.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran has asserted that his PTSD is more disabling than 
contemplated by the 30 percent evaluation assigned.  

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided three VA psychiatric examinations 
during the appeal period.  In addition, the RO obtained the 
veteran's pertinent VA medical treatment records.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this matter, the Board is primarily concerned 
with the medical history from the time of the award of 
service connection in 1995 to the present.  

In evaluating the veteran's PTSD in this case, only the 
impairment resulting from his PTSD symptoms may be 
considered.  The effects of the veteran's nonservice 
connected substance abuse and schizophrenia are not for 
consideration.  The Board's decision must be based solely on 
consideration of the symptomatology of the veteran's service- 
connected PTSD under the governing VA criteria.  

The overall record shows that the veteran's PTSD 
symptomatology has remained essentially the same over the 
appeal period.  A review of the medical evidence from 1995 to 
the present reveals symptomatology arising from PTSD that may 
be said to result in the "considerable" impairment of 
social and industrial adaptability necessary for the award of 
a 50 percent rating under the old rating criteria.  

The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(Fourth Edition) describes a 51 to 60 GAF rating as involving 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The cited manual 
further describes a 41 to 50 GAF rating as involving serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  The General Counsel in VAOPGCPREC 9-93 
stated that considerable impairment was more than "moderate."

In this regard, the Board notes that during the period in 
question, the veteran has been assigned GAF scores for his 
PTSD ranging from 45 to 55.  Most of his scores are 50 or 
under, indicating the presence of PTSD symptomatology 
productive of "serious" difficulty in social, occupational 
or school functioning, rather the "moderate" difficulty 
associated with scores in the 51 to 60 range.  The outpatient 
clinical records also support this assessment view and 
further show that the veteran's PTSD has been relatively 
stable over the appeal period, being well controlled with 
therapy and medication.  

The reported findings and GAF scores indicate that the 
veteran's PTSD is productive of more than the definite social 
and industrial impairment associated with his current 30 
percent rating.  It is clear that based on the evidentiary 
record, the veteran's demonstrated level of symptomatology is 
productive of the considerable impairment necessary for a 50 
percent rating under the old rating criteria.  

In this regard, it is equally clear that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people or to obtain or retain employment 
is not severely impaired, as required for the next higher 
rating of 70 percent rating.  As noted above, the veteran has 
been steadily employed since about 1996 and is currently in a 
stable marital relationship with his third wife.  In the 
Board's opinion, the clinical findings by mental health 
professionals with respect to PTSD clearly support a finding 
that PTSD results in "considerable" social and industrial 
impairment, but no more.  

The Board has also considered the applicability of "staged 
ratings," in accordance with the Court's holding in Fenderson 
v. West, supra.  However, after careful review of the 
veteran's symptomatology, the Board finds that the evidence 
does not show any period, or "stage," where the severity of 
the veteran's PTSD met or nearly approximated the criteria 
for a disability rating in excess of the 50 percent now 
assigned under the old criteria.  

Further, a review of the evidentiary record leads the Board 
to conclude that while the veteran is entitled to a 50 
percent rating under the old criteria, he is not entitled to 
a 50 percent rating under the new criteria.  Under the new 
criteria, effective November 7, 1996, a 50 percent disability 
evaluation would necessitate a showing that the veteran's 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. It is 
clear from a review of the evidentiary record, set out above, 
that the veteran's symptomatology during the applicable 
period clearly fails to meet this new standard.  

Thus, under the old rating criteria, the veteran is entitled 
to an original disability rating of 50 percent, but no more, 
for his PTSD.  


ORDER

Entitlement to an increased original disability rating for 
PTSD of 50 percent, but no more, is allowed subject to the 
criteria governing the payment of monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

